 1   PATRICIA DOYLE-KOSSICK, P.L.C.
     4500 South Lakeshore Drive, Suite 320
 2   Tempe, Arizona 85282-7190
     Telephone: (480) 222-0291
 3
     Fax: (480) 222-0271
 4   email: pdk@pdklawfirm.com
     Patricia Doyle-Kossick, 010217
 5   Attorneys for JPMorgan Chase Bank, N.A.

 6

 7                              UNITED STATES BANKRUPTCY COURT

 8                                      DISTRICT OF ARIZONA
     In Re:
 9                                                             Proceedings In Chapter 13
     KRISTOFFER G. PORTER AND PAULA                            No. 2:19-bk-12413 BMW
10
     M. PORTER,
11
              Debtors.                                         OBJECTION TO CONFIRMATION
12                                                             OF CHAPTER 13 PLAN
13
              JPMorgan Chase Bank, N.A., a secured creditor in the above captioned matter
14
     (hereinafter “Chase”), by and through its attorneys, Patricia Doyle-Kossick, P.L.C., herewith
15
     submits its objection to the Chapter 13 plan on the grounds that it fails to meet the statutory
16
     requirements set out in § 1325 of the United States Bankruptcy Code.
17
              Chase is the owner and holder of a purchase money security agreement covering
18
     collateral described as:
19

20                   2015 Dodge Journey, VIN 3C4PDCAB6FT614552.
     True, correct and redacted copies of the Retail Installment Sale Contract/Purchase Money
21
     Security Agreement and Arizona Electronic Lien and Title evidencing Chase’s first, valid, prior
22
     and perfected security interest and lien upon the collateral are attached hereto as Exhibits “A”
23
     and “B” and are incorporated herein by reference. The balance due and owing to Chase as of
24
     the date of the bankruptcy filing was $14,064.36, plus accrued and accruing interest at the rate
25
     of 11.740% per annum. Monthly payments on this account are $496.94.
26

27
                                                Page 1
28   Case 2:19-bk-12413-BMW          Doc 27 Filed 11/20/19 Entered 11/20/19 14:38:19                   Desc
                                     Main Document     Page 1 of 3
 1   The Secured Property is Undervalued.

 2           Pursuant to 11 U.S.C §1325(a)(5)(B)(ii) with respect to allowed secured claims, if the

 3   claimant does not accept the plan then the plan must provide that the value to “be distributed

 4   under the plan on account of such claim is not less than the allowed amount of such claim; . . .”

 5   For personal property securing an allowed claim, when the loan is not protected by the 910 day

 6   rule, the allowed amount or value of the property to be distributed under the plan shall be the

 7   “replacement value of such property as of the date of the filing of the petition without deduction

 8   for costs of sale or marketing.” 11 U.S.C. §506(a)(2). This is the cost to the Debtors to replace

 9   the collateral, or the replacement/retail value of the collateral.

10           The Debtors’ plan provides to pay Chase a secured claim of $8,000.00. Chase submits

11   that the Debtors have undervalued this collateral. The true retail/replacement value of the

12   collateral is no less than $10,300.00. See Exhibit “C” attached hereto and incorporated herein

13   which is a true and correct copy of the Kelley Blue Book retail value as of November 19, 2019.

14   This KBB also takes into consideration the Debtors’ mileage estimate. Obviously on the date of

15   the bankruptcy filing, September 29, 2019, the property would have had a greater value.

16           Chase’s collateral had a replacement value of at least $10,300.00 at the time of the filing

17   and consequently Chase must be paid this replacement value of the collateral inside the plan as

18   the secured claim.

19   Chase is entitled to a Reasonable Rate of Return on the Secured Claim.

20           The Debtors’ chapter 13 plan provides for interest of 6.00% on Chase’s claim. Section

21   1325(a)(5)(B)(ii) of the United States Bankruptcy Code provides that interest payments must be

22   made to secured creditors when secured claims are paid under a Chapter 13 plan and stretched

23   out and paid over time. Without interest the secured creditor will not be paid the present value

24   of the claim, but rather an amount less than the claim amount. Till v. SCS Credit Corp., 541

25   U.S. 465 (2004). The prime rate of interest plus a risk adjustment is typically used by the

26   Courts. The Debtors must amend the plan to pay a reasonable rate of interest on the secured

27
                                                 Page 2
28   Case 2:19-bk-12413-BMW           Doc 27 Filed 11/20/19 Entered 11/20/19 14:38:19                  Desc
                                      Main Document     Page 2 of 3
 1   claim. Chase will accept the rate of 7.00% as a reasonable rate of return, which is 2.0 points

 2   over the prime rate of interest as of the date of the bankruptcy filing.

 3          Chase will accept the adequate protection offered in the plan of $150 per month.

 4          WHEREFORE, JPMorgan Chase Bank, N.A., respectfully requests that the Chapter 13

 5   plan as proposed be denied confirmation.

 6          RESPECTFULLY SUBMITTED this 20th day of November, 2019.

 7                                          PATRICIA DOYLE-KOSSICK, P.L.C.
 8
                                            /s/ Patricia Doyle-Kossick SBN 010217
 9                                          PATRICIA DOYLE-KOSSICK
                                            Attorney for JPMorgan Chase Bank, N.A.
10
     Copy of the foregoing mailed
11   the 20th day of November, 2019 to:
12   Thomas Adams McAvity
     Phoenix Fresh Start Bankruptcy Attorneys
13
     4602 E. Thomas Road, Suite S-9
14   Phoenix, AZ 85018

15   Kristoffer G. Porter
     Paula M. Porter
16   5926 E. Campo Bello Drive
     Scottsdale, AZ 85254
17

18   Russell Brown
     3838 N. Central Avenue, Suite 800
19   Phoenix, AZ 85012-1965

20   /s/ Patricia Doyle-Kossick
21

22

23

24

25

26

27
                                                Page 3
28   Case 2:19-bk-12413-BMW          Doc 27 Filed 11/20/19 Entered 11/20/19 14:38:19                  Desc
                                     Main Document     Page 3 of 3
